ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a device including the limitation “receive initial time information including an initial timestamp from a first untrusted device, the initial time information provided to, or determined by, the first untrusted device based on time data received from one or more of the one or more proximate devices; adjust the clock with the initial time information; store the initial time information as an earliest possible time; receive additional time information, including a second timestamp, from a second untrusted device, the additional time information provided to, or determined by, the second untrusted device based on time data received from one or more of the one or more proximate devices; evaluate the additional time information; when the evaluated additional time information includes information that is deemed unacceptable, adjust the clock with the second timestamp; and replace the earliest possible time with the second timestamp; and when the evaluated additional time information includes information that is deemed acceptable, adjust the clock with the additional time information; and replace the earliest possible time with the additional time information” in addition to other limitations recited therein.

Claims 2-8 are allowed by virtue of their dependency from claim 1.

Claim 9 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “adjusting a clock of the device with the initial time information; storing, in a memory of the device, the initial time information as an earliest possible time; receiving, via the transceiver, additional time information, including a second timestamp, from a second untrusted device, the additional time information provided to, or determined by, the second untrusted device based on time data received from one or more of the one or more proximate devices; evaluating, via a processor of the device, the additional time information; when the evaluated additional time information includes information that is deemed unacceptable, adjusting the clock with the second timestamp; and replacing the earliest possible time with the second timestamp; and when the evaluated additional time information includes information that is deemed acceptable, adjusting the clock with the additional time information; and replacing the earliest possible time with the additional time information” in addition to other limitations recited therein.

Claims 10-14 are allowed by virtue of their dependency from claim 9.

Claim 15 is allowed because the prior art of record fails to disclose or suggest a computer program including the limitation “receive, via a transceiver of a device, initial time information including an initial timestamp from a first untrusted device, the initial time information provided to, or determined by, the first untrusted device based on time data received from one or more proximate devices, the proximate devices being within a predetermined proximity to the device; adjust a clock of the device with the initial time information; store, in a memory of the device, the initial time information as an earliest possible time; receive, via the transceiver, additional time information, including a second timestamp, from a second untrusted device, the additional time information provided to, or determined by, the second untrusted device based on time data received from one or more of the one or more proximate devices; evaluate the additional time information; when the evaluated additional time information includes information that is deemed unacceptable, adjust the clock with the second timestamp; and replace the earliest possible time with the second timestamp; and when the evaluated additional time information includes information that is deemed acceptable, adjust the clock with the additional time information; and replace the earliest possible time with the additional time information” in addition to other limitations recited therein.

Claims 16-20 are allowed by virtue of their dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842